NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

 

DEBT CONVERSION AGREEMENT

 

TO: Kingrich Lee

 

FROM: Luckycom, Inc. (the “Company”)

 

PURCHASE OF SHARES

 

1. Subscription

 

 

1.1. On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably agrees to convert the entire amount of principal and accrued
interest due held by Subscriber in the aggregate amount of $350,000(the “Debt”)
into shares of Common Stock of the Company (such subscription and agreement to
convert being the “Subscription”), for an aggregate of 3,500,000 shares of
Common Stock of the Company (the “Shares”).

 

1.2. On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to issue
the Shares to the Subscriber in exchange for and upon the conversion of the
Debt. The Subscriber hereby agrees that upon delivery of the Shares by the
Company in accordance with the provisions of this Subscription Agreement, all
amounts outstanding under the Debt, including unpaid principal and any accrued
interest will be fully satisfied and extinguished, and the Subscriber will
remise, release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Debt and any prior or related obligation or
agreement.

 

1.3. Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

 

2. Payment

 

2.1. The Subscriber agrees to convert the Debt into Shares of the Company as
provided herein.

 

3. Documents Required from Subscriber

 

3.1. The Subscriber must complete, sign and return to the Company the following
documents:

 

(a) Two (2) executed copies of this Subscription Agreement; and

 

-1-

 

(b) An Accredited Investor Questionnaire or Non-US Person Subscriber
Questionnaire in the form attached as Exhibit A (the “Questionnaire”);

 

3.2. The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.

 

4. Closing

 

4.1. Closing of the transactions contemplated by this Subscription Agreement
shall occur on such date as may be mutually agreed by the Company and Subscriber
(the “Closing Date”).

 

5. Acknowledgements and Agreements of Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

(a) the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”), the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale;

 

(b) Other than as contemplated herein, the Subscriber acknowledges that the
Company has not undertaken, and will have no obligation, to register any of the
Shares under the 1933 Act;

 

(c) By completing the Questionnaire, the Subscriber is representing and
warranting that the Subscriber is an accredited investor as the term is defined
in Rule 501 of Regulation D or a non-“U.S. person,” as defined in Regulation S
under the Securities Act.;

 

(d) The decision to execute this Subscription Agreement and acquire the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company;

 

(e) The Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the issuance of the Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 

(f) The books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Shares hereunder have been made available for inspection by the Subscriber, the
Subscriber's lawyer and/or advisor(s);

 

(g) The Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaire and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber's failure to correctly complete this
Subscription Agreement or the Questionnaire;

 

(h) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss,

-2-

 

liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of the Subscriber contained in this
Subscription Agreement, the Questionnaire or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 

(i) The Subscriber has been advised to consult the Subscriber's own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:
(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares hereunder, and (ii) applicable
resale restrictions;

 

(j) Neither the Commission nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the Shares;

 

(k) No documents in connection with the sale of the Shares hereunder have been
reviewed by the Commission or any state securities administrators;

 

(l) There is no government or other insurance covering any of the Shares;

 

(m) This Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company.

 

6. Representations, Warranties and Covenants of the Subscriber

 

6.1. The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

 

(a) It has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b) The entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if the Subscriber is a corporate
entity, the documents of, the Subscriber or of any agreement, written or oral,
to which the Subscriber may be a party or by which the Subscriber is or may be
bound;

 

(c) The Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(d) The Subscriber has received and carefully read this Subscription Agreement;

 

(e) The Subscriber is resident in the jurisdiction set out under the heading
"Name and Address of Subscriber" on the signature page of this Subscription
Agreement;

 

(f) The Subscriber is purchasing the Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws;

-3-

 

 

(g) The Subscriber is acquiring the Shares as principal for investment only and
not with a view to resale or distribution;

 

(h) The Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 

(i) The Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(j) The Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Shares for an indefinite period of time;

 

(k) The Subscriber understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Subscription Agreement and the Questionnaire and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber shall promptly notify
the Company;

 

(l) The Subscriber (i) is able to fend for him/her/itself in the Subscription;
(ii) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(m) The Subscriber understands and agrees that the Shares are “restricted
securities” as that term is defined in Rule 144 promulgated by the Commission
under the Securities Act, the resale of the Shares is restricted by federal and
state securities laws and, accordingly, the Shares must be held indefinitely
unless their resale is subsequently registered under the Securities Act or an
exemption from such registration is available for their resale;

 

(n) By completing the Questionnaire, the Subscriber is representing and
warranting that it is an "accredited investor" as that term is defined in Rule
501 of Regulation D of the 1933 Act or a non-“U.S. person,” as defined in
Regulation S under the Securities Act;

 

(o) All information contained in the Questionnaire is complete and accurate and
may be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares;

 

(p) The Subscriber is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(q) The Subscriber is not aware of any advertisement of any of the Shares and is
not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

-4-

 

(r) The Subscriber acknowledges and agrees that the Company shall not consider
the Subscriber's Subscription for acceptance unless the undersigned provides to
the Company, along with an executed copy of this Subscription Agreement: (i) a
fully completed and executed Questionnaire in the form attached hereto as
Exhibit A, and (ii) such other supporting documentation that the Company or its
legal counsel may request to establish the Subscriber's qualification as a
qualified investor.

 

7. Representations and Warranties Will be relied upon by the Company

 

7.1. The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to acquire the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the acquisition by the Subscriber of the Shares and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such securities.

 

8. Resale Restrictions

 

8.1. The Subscriber acknowledges that any resale of the Shares will be subject
to resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee. The Subscriber acknowledges that none of the
Shares have been registered under the Securities Act or the securities laws of
any state of the United States. None of the Shares may be offered or sold in the
United States unless registered in accordance with United States federal
securities laws and all applicable state and provincial securities laws or
exemptions from such registration requirements are available.

 

9. Acknowledgement and Waiver

 

9.1. The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

 

10. Legending and Registration of Subject Securities

 

10.1. The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing the Shares to the effect that the Shares represented
by such certificates are subject to a hold period and may not be traded until
the expiry of such hold period except as permitted by applicable securities
legislation.

 

10.2. The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

 

11. Governing Law

 

11.1. This Subscription Agreement is governed by the laws of the State of
Nevada.

 

12. Survival

-5-

 

 

12.1. This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

 

13. Assignment

 

13.1. This Subscription Agreement is not transferable or assignable.

 

14. Severability

 

14.1. The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

15. Entire Agreement

 

15.1. Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

16. Counterparts and Electronic Means

 

16.1. This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

 

-6-

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

 

 

By:___________________________________

Kingrich Lee

 

/s/ Kingrich Lee

 

_____________________________________

(Address of Subscriber)

 

 

_____________________________________

(City, State or Province, Postal Code of Subscriber)

 

-7-

 

ACCEPTANCE

 

The foregoing Subscription Agreement is hereby accepted by Luckycom, Inc.

 

 

DATED the 3rd day of Aug, 2015.

 

 

Luckycom, Inc.

 

 

 

By: ___________________________________

Authorized Signatory

/s/ Kingrich Lee

 

-8-

 

EXHIBIT A

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

 

This Questionnaire is for use by the Subscriber who has indicated an interest in
purchasing the Shares to be issued by Luckycom, Inc. (the "Company"). The
purpose of this Questionnaire is to assure the Company that the Subscriber will
meet the standards imposed by the United States Securities Act of 1933 (the
"1933 Act") and the appropriate exemptions of applicable state securities laws.
The Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Shares will not be registered under the 1933
Act in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not
an offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of an exemption from registration in connection
with the sale of the Securities hereunder.

 

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Subscriber satisfies)

 

____ Category 1 An organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of US $5,000,000;

 

____ Category 2 A natural person whose individual net worth, or joint net worth
with that person's spouse, on the date of purchase exceeds US $1,000,000
excluding the value of the person’s primary residence;

 

____ Category 3 A natural person who had an individual income in excess of US
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of US $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

 

____ Category 4 A "bank" as defined under Section (3)(a)(2) of the 1933 Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary capacity; a
broker dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934 (United States); an insurance company as defined in Section 2(13) of the
1933 Act; an investment company registered under the Investment Company Act of
1940 (United States) or a business development company as defined in Section
2(a)(48) of such Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within

-9-

 

the meaning of the Employee Retirement Income Security Act of 1974 (United
States) whose investment decisions are made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

 

____ Category 5 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States);

 

____ Category 6 A director or executive officer of the Company;

 

____ Category 7 A trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

 

____ Category 8 An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories;

 

Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an Accredited Investor.

 

If the Subscriber is an entity which initialed Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
3rd day of Aug, 2015.

 

____________________

 

 

By:___________________________________

/s/ Kingrich Lee

-10-

 

Non-U.S. Person SUBSCRIBER QUESTIONNAIRE

(all Subscribers who are not a U.S. Person must INITIAL this section):

Initial_______ The Investor is not a “U.S. Person” as defined in Regulation S;
and specifically the Subscriber is not:   A. a natural person resident in the
United States of America, including its territories and possessions (“United
States”);   B. a partnership or corporation organized or incorporated under the
laws of the United States;   C. an estate of which any executor or administrator
is a U.S. Person;   D. a trust of which any trustee is a U.S. Person;   E. an
agency or branch of a foreign entity located in the United States;   F. a
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;
  G. a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or   H. a partnership or corporation:
(i) organized or incorporated under the laws of any foreign jurisdiction; and
(ii) formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Act) who are not natural persons, estates or trusts.   And, in
addition:   I. the Subscriber was not offered the Shares in the United States;  
J. at the time the buy-order for the Shares was originated, the Subscriber was
outside the United States; and   K. the Subscriber is purchasing the Shares for
its own account and not on behalf of any U.S. Person (as defined in Regulation
S) and a sale of the Shares has not been pre-arranged with a purchaser in the
United States.

 

 